Citation Nr: 1642030	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  13-02 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased initial rating for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a bilateral leg disability.

4.  Entitlement to service connection for a bilateral shin disability.

5.  Entitlement to service connection for headaches, to include sinus headaches and migraines.

6.  Entitlement to service connection for a bilateral foot disability, to tinea pedis and onychomycosis. 


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to October 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January and February 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office. 

In February 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

During his hearing, the Veteran clarified his claim for service connection for a bilateral foot condition as pertaining to a skin condition of the feet.  The issue      has been amended as shown on the cover page to more accurately reflect his contentions.  

Since the Agency of Original Jurisdiction (AOJ) last considered the appeal the Veteran submitted additional evidence.  In September 2016, the Veteran indicated that he wished to waive review of such evidence by the AOJ.  Accordingly, initial review of the evidence by the Board is appropriate.  See 38 U.S.C.A. § 7105(e) (West 2014).  



The issues of entitlement to service connection for headaches and a bilateral foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  At the February 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the claims for entitlement to service connection for bilateral hearing loss and a bilateral leg disability, and the claim for an increased initial rating for tinnitus.

2.  The probative, competent evidence does not demonstrate that the Veteran has a current bilateral shin disability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of substantive appeals as to the issues of entitlement to service connection for bilateral hearing loss and a bilateral leg disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of substantive appeals as to the issues of entitlement to an increased initial rating for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2015).

3.  The criteria for service connection for a bilateral shin disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

At his February 2016 hearing, the Veteran indicated that he wished to withdraw his appeal of the issues of entitlement to service connection for bilateral hearing loss and a bilateral leg disability, and entitlement to an increased initial rating for tinnitus.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issues withdrawn by the Veteran, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues and they are dismissed.

II.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  Here, the Veteran filed his claim as a Fully Developed Claims (FDC) in July 2011 on VA Form 21-526EZ.  The notice that accompanies the FDC form informs a veteran what evidence is required to substantiate a claim for service connection, the veteran's and VA's respective duties for obtaining evidence, and information on how VA assigns disability ratings in the event that service connection is established.  The Veteran's signature on the VA Form 21-526EZ submitted in July 2011 indicates that he has received all essential notice required by the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board finds that the duty to assist a claimant has been satisfied.   Service treatment records and various post-service medical records are on file.  The Board notes that a VA examination and opinion have not obtained concerning the claim decided herein, although the Veteran did undergo two VA Knee and Lower Leg Examinations during the pendency of the appeal in conjunction with his service-connected bilateral iliotibial band syndrome.  However, as discussed below, there is no competent evidence that the Veteran has a bilateral shin disability.  As the Board finds that there is no competent suggestion of a current disability, there is no medical question for resolution and a VA opinion is not required.  38 C.F.R. 
§ 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

III.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a)   may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that he has a bilateral shin disability related to active duty.  Specifically, he reports that he has experienced shin pain as a result of parachute jumps and running during service.  

When seeking service connection, the threshold requirement is that the Veteran demonstrates a current disability at some point during the pendency of the appeal.  In the absence of competent evidence showing a current disability, service connection cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Preliminarily, the Board notes that the Veteran's VA treatment records throughout the period on appeal reflect no diagnosis of a distinct shin disability and no complaints of shin pain.  

In September 2012, the Veteran underwent VA examination in connection with his claim service connection for a bilateral knee disability.  The examiner diagnosed iliotibial band syndrome, and did not list any additional diagnoses pertaining to the knee or lower leg.  Furthermore, the examiner did not note any complaints related to the shins.  The examiner also indicated that the Veteran did not have "shin splints," stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment.  Subsequently, in October 2012, the Veteran was awarded service connection for bilateral iliotibial band syndrome.  He is also service connected for bilateral lower extremity radiculopathy.

In July 2014, the Veteran again underwent VA examination in conjunction with an increased rating claim with respect to his bilateral iliotibial band syndrome.  The examiner also reported that the Veteran did not have "shin splints," stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment.  No complaints of shin pain were reported.

Upon review, the Board finds that the only evidence to suggest the existence of          a bilateral shin disability is the contention of the Veteran that he has shin pain.  However, pain, alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  To the extent that the Veteran has contended that he has a bilateral shin disability, he has not shown that he has specialized training sufficient to diagnose a shin disability or determine its etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, while the Veteran is competent to report shin pain, the diagnosis of a shin disability is not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion  as to whether a disability exists and the etiology of such is not competent medical evidence.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Thus, in the absence of competent evidence showing a current diagnosis of a shin disability, it is unnecessary to address the remaining elements of the claim for service connection.  See Brammer, 3 Vet. App. at 225.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and service connection for a bilateral shin disability is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

The appeal as to the claim for entitlement to an increased initial rating for tinnitus is dismissed.

The appeal as to the claim for entitlement to service connection for bilateral hearing loss is dismissed.

The appeal as to the claim for entitlement to service connection for a bilateral leg disability is dismissed.

Entitlement to service connection for a bilateral shin disability is denied.



REMAND

While further delay is regrettable, additional development is necessary before a decision may be rendered with respect to the remaining claims on appeal.

Service treatment records note the Veteran was seen in November 1997 complaining of a headache of two week's duration.  He was diagnosed with sinusitis at that time.  There were no further complaints or treatment for headaches shown during the remainder of active service.  In June 2001, he was seen for a laceration to the left eyebrow after being struck by an engine compartment hatch while performing operator maintenance.  There was a .5 cm in depth laceration with deep fascia visible at deep margin in the center of the wound and slight bleeding from the wound.  He denied loss of consciousness, nausea, vomiting, diarrhea, dizziness, or falling to the ground.  There was no bleeding from the ear canal or nose and there were no neurological deficits noted on head or face. 

The Veteran underwent VA examination in conjunction with his claim for service connection  for headaches in February 2012.  The examiner diagnosed migraines and headaches associated with proximal masseter muscle hypertrophy, but opined that they were less likely than not related to service.  The examiner noted that the Veteran was treated for acute sinusitis with headaches in service, but that the current headaches were not characteristic of sinusitis and current imaging showed clear sinuses.  Since the examination, however, medical records have been added to the record which demonstrate a diagnosis of sinus headaches during the pendency of the appeal.  Moreover, the rationale concerning the relationship between his headaches and the head laceration injury on June 8, 2001 was conclusory, noting only that the headache was not in the location of the scar.  Accordingly, the Board finds remand is warranted so that an addendum opinion may be obtained with respect to this claim.

Additionally, the Board finds that attempts should be made to verify if the Veteran was serving on active duty for training (ACDUTRA) or inactive duty for training (INADUCTRA) at the time of the documented head laceration injury on June 8, 2001.

Concerning the bilateral foot claim, the Veteran has a disability of the skin of the feet that is related to service.  The record reflects diagnoses of tinea pedis and onychomycosis during the pendency of the appeal.  The service treatment records do not reflect diagnoses of or treatment for any foot disability, although he was treated for a rash on the body once in service.  The Veteran denied foot trouble and skin disease on a May 1999 report of medical history, and physical examination at that time was normal.  The Veteran testified that he experienced sweaty feet that later on started to crack and peel and that he did not seek treatment in service, but rather, purchased creams to treat the condition himself.  As a VA examination has not been obtained, such should be accomplished on remand. See McLendon, 20 Vet. App. at 81; 38 U.S.C.A. § 5103A(c).

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names and addresses   of all medical care providers, both VA and private, who treated him for his feet and headaches since his discharge from service in 1998.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records dating since November 2014.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Attempt to verify through official sources whether the Veteran was on ACDUTRA or INACDUTRA on June 8, 2001 when he sustained the laceration injury to his head.  Any responses should be documented in the claims file.

3.  After the above development has been completed       to the extent possible, forward the claims file to a VA physician to obtain an addendum opinion concerning the Veteran's headache claim.  If an examination is deemed necessary to respond to the request, one should be scheduled.  Following review of the claims file, the physician should respond to the following: 

Is it at lease as likely as not (50 percent probability          or greater) that any current headache disorder of any nature (i.e. migraine, sinus, proximal masseter muscle hypertrophy) is a maturation or continuation of the in-service headache treated in November 1997, or is related to the June 2001 head injury when he was struck by an engine compartment hatch.  A rationale must be provided for any opinion expressed.

4.  Schedule the Veteran for a VA skin examination to obtain an opinion as to whether any current skin disorder of the foot, to include onychomycosis and tinea pedis is related to his service.  The claims file must be reviewed by the examiner in conjunction with the examination.

After review of the claims file and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that a skin disability of the feet, to include the diagnoses of tinea pedis and onychomycosis noted in VA treatment records, arose in service or is etiologically related to service, including the body rash noted in March 1998.  In rendering this opinion, the examiner may accept solely for the purpose of argument that the Veteran experienced sweaty feet that progressed to peeling and cracking at some point during service, that was not present at the time of the May 1999 normal physical examination and May 1999 report of medical history wherein the Veteran denied foot problems and skin disease.  A rationale must be provided for any opinion expressed.  

5.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits      sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to    the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


